AF Approval                                                  Chief   Approval\E-

                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA

      v.                                     CASE NO. 2:19-cr-63-FtM-99MRM

JESUS ORLANDO AMADOR. JR.

                                PLEAAGREEMENT

      Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by

Maria Chapa Lopez, United States Attorney for the Middle District of Florida,

and the defendant, Jesus Orlando Amador, Jr., and the attomey for the

defendant, Neil Pottet, mutually agree as follows:

A.    Particularized Tenns

         1.    Counts Pleading To

               The defendant shall enter aplea of guilty to Counts One and Two

of the Indictment. Count One charges the defendant with Possession of an

Unregistered Firearn,        h violation   of 26 U.S.C.   $ 5S61(d);   and Count Two

charges the defendant with Illegal Importation of a Firearm, in violation       of   18


u.s.c.   g e22(r).


         2.    Maximum Penalties

               Count One carries a maximum sentence of not more than 10 years

of imprisonment, a fine of up to $250,000.00, a term of supervised release of not




Defendant's Initials   -'"   '<:*
more than three years, and a special assessment of $100 per felony count. Count

Two carriers a maximum sentence of no more than five years of imprisonment,

a fine of up to $250,000.00, a term of supervised release of up to three years, and

a special assessment of $100 per felony count. With respect to certain offenses,

the Court shall order the defendant to make restitution to any victim of the

offenses, and with respect to other offenses, the Court may order the defendant

to make restitution to any victim of the offenses), or to the communrty, as set

forth below.

      3.       Elements of the Offenses

               The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which

defendant is pleading guilty.

The elements of Count One are:

      First:         The Defendant possessed aftearm'

      Second:        The firearm was not registered to the Defendant in the
                     National Firearms Registration and Transfer Record

      Third:         the Defendant knew of the specific characteristics or features
                     of the firearm that made it subject to registration under the
                     National Firearms Registration and Transfer Record

The elements of Count Two are:

      First:         The defendant knowingly imported a firearm into the United
                     States or a possession of the United States; and




Defendant's Initials   --z                  2
      Second:       the firearm was imported without the avthonzation of the
                    Attomey General.

      4.     Acceptance of Responsibility - Three Levels

             At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,

the United States will not oppose the defendant's request to the Court that the

defendant receive    a   fwo-level downward adjustment       for   acceptance of

responsibility, pursuant to USSG $3E1.1(a). The defendant understands that

this recommendation or request is not binding on the Court, and if not accepted

by the Court, the defendant will not be allowed to withdraw from the plea.

             Further, at the time of sentencing, if the defendant's   offFense   level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

complies with the provisions of USSG $3E1.1(b) and all terms of this Plea

Agreement, including but not limited to, the timely submission of the financial

affidavit referenced rnPangraph B.5., the United States agrees to file a motion

pursuant to USSG $3E1.1(b) for a downward adjustment of one additional level.

The defendant understands that the determination as to whether the defendant

has qualified for a downward adjustment      of a third level for   acceptance      of

responsibility rests solely with the United States Attomey for the Middle District




Defendant's Initials ""?'(,.
of Florida, and the defendant          agrees   that the defendant cannot and will not

challenge that determination, whether by appeal, collateral attack, or otherwise.

         5.    Low End

               At the time of      sentencing, and       in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,

the United States will not oppose the defendant's request to the Court that the

defendant receive a sentence at the low end of the applicable guideline range, as

calculated by the Court. The defendant understands that this recommendation

or request is not binding on the Court, and if not accepted by the Court, the

defendant will not be allowed to withdraw from the plea.

        6.     Forfeiture of Assets

               The defendant agrees to forfeit to the United States immediately

and voluntarily any and all assets and properfy, or portions thereof, subject to

forfeiture, pursuantto   18   U.S.C.   $   981(a)(1XC), 13 U.S.C. g 924(d)(1),28 U.S.C.

$2461(c),49 u.s.c. $ 80303, and 26 u.s.c. g 5872, whether in the possession

or conffol of the United States, the defendant or defendant's nominees.

               The assets to be forfeited specifically include, but are not limited to,

the   following:   (a) one silencer of unknown make, model, and serial number, (b)

one Colt M16A1 machinegun lower receiver (serial number 9326686), and (c)

one   HK   416 machine gun lower receiver with serial number 88-069400.




Defendant's   Initials'-*2Zl-                     4
              The defendant agrees and consents to the forfeiture of these assets

pursuant to any federal criminal, civil judicial or administrative forfeiture action.

The defendant also agrees to waive all constirutional, stafutory and procedural

challenges (including direct appeal, habeas corpus, or any other means) to any

forfeiture carried out in accordance with this Plea Agreement on any grounds,

including that the forfeiture described herein constitutes an excessive fine, was

not properly noticed in the charging instrument, addressed by the Court at the

time of the guilty plea, announced at sentencing, or incorporcted into the

judgment.

              The defendant admits and agrees that the conduct described in the

Factnal Basis below provides a sufficient facnla,l and statutory basis for the

forfeiture of the properry sought by the government. Pursuant to Rule 32.2@X4),

the defendant agrees that the preliminary order of forfeiture will satisff the notice

requirement and will be final as to the defendant at the time it is entered. In the

event the forfeiture is omitted from the judgment, the defendant agrees that the

forfeiture order may be incorporated into the written judgment at any time

pursuant to Rule 36.

              The defendant agrees to take all steps necessary to identifii and

locate all properry subject to forfeiture and to ffansfer custody of such properfy

to the United States before the defendant's sentencing. The defendant agrees to




Defendant's   Initials
                         *8,
be interviewed by the govemment, prior to and after sentencing, regarding such

assets and their connection to   criminal conduct. The defendant further agrees to

be polygraphed on the issue of assets,      if it is deemed necessary by the United

States. The defendant agrees that Federal Rule of Criminal Procedure 11 and

USSG $1B1.8 will not protect from forfeiture assets disclosed by the defendant

as part of the defendant's cooperation.

                The defendant agrees to take all steps necessary to assist the

government in obtaining clear title to the forfeitable assets before the defendant's

sentencing.     In addition to providing fulI and complete information            about

forfeitable assets, these steps include, but are not limited to, the surrender of title,

the signingof a consent decree of forfeiture, andslgning of any other documents

necessary to effectuate such ffansfers. To that end, the defendant agrees to make

a   full and complete disclosure of all assets over which defendant exercises conffol

directly or indirectly, including all assets held by nominees, to execute any

documents requested by the United States to obtain from any other parties by

lawful means any records of assets owned by the defendant, and to consent to

the release of the defendant's tax retums for the previous five years. The

defendant agrees     to be interviewed by the govemment, prior to and after
sentencing, regarding such assets and their connection to criminal conduct.




Defendant,s    Initials   -VA                 6
              The defendant agrees that the United States is not limited to

forfeiture of the properfy specifically identified for forfeiture      in this Plea
Agreement. If the United States determines that properfy of the defendant

identified for forfeiture cannot be located upon the exercise of due diligence; has

been ffansferred or sold to, or deposited with, a third pafry; has been placed

beyond the jurisdiction of the Court; has been substantially diminished in value;

or has been commingled with other properfy which cannot be divided without

difficulty; then the United States shall, at its option, be entitled to forfeiture of

any other property (substitute assets) of the defendant up to the value of any

properry described above. The Defendant expressly consents to the forfeiture      of
any substitute assets sought by the Government. The defendant agrees that

forfeiture of substitute assets as authortzed herein shall not be deemed an

alteration of the defendant's sentence.

             Forfeiture of the defendant's assets shall not be ffeated            as

satisfaction of any fine, restitution, cost of imprisonment, or any other penalty

the court may impose upon the defendant in addition to forfeiture.

             The defendant agrees that, in the event the Court determines that

the defendant has breached this section of the Plea Agreement, the defendant

may be found ineligible for a reduction       in the Guidelines     calculation for




Defendant's Initials   <1'
acceptance of responsibility and substantial assistance, and may be eligible for

an obsffuction ofjustice enhancement.

               The defendant agtees that the forfeiture provisions of this plea

agreement are intended to, and      will, survive the defendant, notwithstanding the

abatement of any underlying criminal conviction after the execution of this

agreement. The forfeitability of any particular property pursuant to this

agreement shall be determined as         if   the defendant had survived, and that

determination shall be binding upon defendant's heirs, successors and assigns

until the agreed forfeiture, including satisfaction of any preliminary order of

forfeiture for proceeds.

       7.      Abandonment of Property - Firearms and Ammunition

               The United States of America and defendant hereby agree that any

firearm and/ or ammunition    as   defined in 1 8 U.S.C.   g   g2I,seized from defendant

and currently in the custody and/or conffol of the Bureau of Alcohol, Tobacco

and Fireafins, were properly seized and are subject to forfeiture to the

government according       to 18 U.S.C.9924(d) and/or that the firearms and
ammunition constitute evidence, contraband, or fruits of the crime to which he

has pled    guilfy. As such, defendant hereby relinquishes all claim, title and
interest he has in the firearms and ammunition to the United States of America

with the understanding and consent that the Court, upon approval of this




Defendant's Initials   @-
agreement, hereby directs the Bureau of Alcohol, Tobadco and Firearms, or

other appropriate agency, to cause the firearms andlor ammunition described

above to be destroyed forthwith without further obligation or duty whatsoever

owing to defendant or any other person.

                 As part of the plea agreement in this case, defendant in this case

hereby states under penalty of perjury that he is the sole and rightful owner              of
the property, and that defendant hereby voluntarily abandons all right and claim

to (a) one silencer of unknown make, model, and serial number, (b) one Colt

Ml6Al machinegun lower receiver (serial number 9326686), and (c) one HK
416 machine gun lower receiver with serial number 88-069400.

B.     Standard Terms and Conditions

       l.        Restitution. Special Assessment and Fine

                 The defendant understands and agrees that the Court, in addition

to or in lieu of any other penalty, shall order the defendant to make restitution

to any victim of the offense(s), pursuant to 18 U.S.C. S 36634, for all offenses

described   in   18 U.S.C. $ 3663A(c)(1); and the Court may order the defendant ro

make restitution to any victim of the offense(s), pursuant           to   18   u.s.c. s 3663,
including restitution       as   to all counts charged, whether or not the defendant enters

a plea of guilty to such counts, and whether or not such counts are dismissed

pursuant to this agreement. The defendant further understands that compliance




Defendant's      Initials   €---                    9
with any restifution payment plan imposed by the Court in no way precludes the

United States from simultaneously pursuing other statutory remedies for

collecting restitution (28 U.S.C. S 3003OX2), including, but not limited to,

garnishment and execution, pursuant to the Mandatory Victims Restitution Act,

in order to ensure that the defendant's restitution obligation is satisfied.

                 On each count to which aplea of guilty is entered, the Court shall

impose   a special assessment pursuant to 18 U.S.C. S 3013. The special
assessment is due on the date of sentencing. The defendant understands that this

agreement imposes no limitation as to fine.

       2.        Supervised Release

                 The defendant understands that the offense(s) to which         the

defendant is pleading provide(s) for imposition of a term of supervised release

upon release from imprisonment, and that, If the defendant should violate the

conditions of release, the defendant would be subject to a further term of

imprisonment.

       3.        Immigration Consequences of Pleading Guilty

                 The defendant has been advised and understands that, upon

conviction, a defendant who is not a United States citizenmay be removed from

the United States, denied citizenship, and denied admission to the United States

in the future.




Defendant's Initials
                         .-d                 10
       4.     Sentencing Information

              The United States reserves its right and obligation to report to the

Court and the United States Probation Office all information concerning the

background, character, and conduct of the defendant, to provide relevant factual

information, including the totality of the defendant's criminal activities, if any,

not limited to the count(s) to which defendant pleads, to respond to comments

made by the defendant or defendant's counsel, and to correct any misstatements

or inaccuracies. The United       States further reserves   its right to make any
recommendations     it deems appropriate   regarding the disposition of this case,

subject to any limitations set forth herein,   if any.

       5.    Financial Disclosures

             Pursuant    to   18 U.S.C.   S 3664(d)(3) and Fed. R. Crim. p.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to rhe United States

Afforney's Office within 30 days of execution of this agreement an affrdavit

reflecting the defendant's financial condition. The defendant promises that his

financial statement and disclosures will be complete, accurate and truthful and

will include all assets in which he has any interest or over which the defendant

exercises control, directly   or indirectly, including those held by a spouse,
dependent, nominee     or other third parry. The defendant further      agrees ro

execute any documents requested by the United States needed to obtain from




Defendant's Initials   A-                  11
any third parties any records of assets owned by the defendant, directly or

through a nominee, and, by the execution of this Plea Agreement, consents to

the release of the defendant's tax retums for the previous five years. The

defendant similarly agrees and authorizes the United States Attorney's Office to

provide to, and obtain from, the United States Probation Office, the financial

affrdavit, any of the defendant's federal, state, and local tax returns, bank records

and any other financial information concerning the defendant, for the purpose

of making any recommendations to the Court and for collecting any
assessments, fines, restitution, or forfeiture ordered by the   Court. The defendant

expressly avthorizes the United States Affomey's Office to obtain current credit

reports   in order to evaluate the defendant's ability to satisff any financial
obligation imposed by the Court.

      6.      SentencingRecommendations

              It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement, or

defer a decision until it has had an opportunity to consider the presentence report

preparedby the United States Probation Office. The defendant understands and

acknowledges that, although the parties are permitted to make recommendations

and present arguments to the Court, the sentence      will be determined solely by

the Court, with the assistance of the United States Probation Office. Defendant




Defendant's Initials   6*                   T2
further understands and acknowledges that any discussions between defendant

or defendant's affomey and the attomey or other agents for the govemment

regardrngany recommendations by the government are notbinding on the Court

and that, should any recommendations be rejected, defendant will not be

permitted to withdraw defendant's plea pursuant to this plea agreement. The

govemment expressly reserves the right to support and defend any decision that

the Court may make with regard to the defendant's sentence, whether or not such

decision is consistent with the government's recommendations contained herein.

       7.    Defendant's Waiver of Right to Appeal the Sentence

             The defendant agrees that this Court has jurisdiction and authority

to impose any sentence up to the starutory maximum and expressly waives the

right to appeal defendant's sentence on any ground, including the ground that

the Court erred in determining the applicable guidelines range pursuant to the

United States Sentencing Guidelines, except (a) the ground that the sentence

exceeds the defendant's applicable guidelines runge as determined by the Court

pursuant to the United States Sentencing Guidelines; (b) the ground that the

sentence exceeds the statutory maximum penalty;     or (c) the ground that the

sentence violates   the Eighth Amendment to the Constitution; provided,
however, that   if the govemment exercises its right to appeal the sentence
imposed, as authorrzedby 18 U.S.C. S 3742@), then the defendant is released




Defendant's Initials   -€*-              13
from his waiver and may appeal the sentence as authorized by 18 U.S.C.             S


3742(a).

       8.     Middle District of Florida Agreement

              It   is further understood that this agreement is limited to the Office

of the United States Attorney for the Middle District of Florida and cannot bind

other federal, state, or local prosecuting authorities, although this office will

bring defendant's cooperation,      rf   any, to the affention of other prosecuting

officers or others, if requested.

       9.     Filing of Agreement

              This agreement shall be presented to the Court, in open court or in

camera, in whole or in part, upon a showing of good cause, and filed in this

cause, at the time of defendant's entry    of aplea of guilty pursuant hereto.

       10.    Voluntariness

              The defendant acknowledges that defendant is entering into this

agreement and is pleading guilty freely and voluntarily without reliance upon

any discussions between the attorney for the govemment and the defendant and

defendant's attomey and without promise of benefit of any kind (other than the

concessions contained herein), and without threats, force, intimidation, or

coercion    of any kind. The defendant further acknowledges               defendant's

understanding of the nafure of the offense or offenses to which defendant is




                        ,--7-)
Defendant's Initials     &"                    L4
pleading guilty and the elements thereof, including the penalties provided by law,

and defendant's complete satisfaction with the representation and               advice

received from defendant's undersigned counsel      (if any). The defendant also

understands that defendant has the right to plead not guilty or to persist in that

plea if it has already been made, and that defendant has the right to be tried by a

jury with the assistance of counsel, the right to confront and cross-examine the

witnesses against defendant, the right against compulsory self-incrimination, and

the right to compulsory process for the attendance of witnesses to testiSr in

defendant's defense; but, by pleading guilty, defendant waives or gives up those

rights and there will be no   trial.   The defendant further understands that        if
defendant pleads guilty, the Court may ask defendant questions about the offense

or ofFenses to which defendant pleaded, and if defendant answers those questions

under oath, on the record, and in the presence of counsel (if any), defendant's

answers may later be used against defendant in a prosecution for perjury or false

statement. The defendant also understands that defendant will be adjudicated

guity of the offenses to which defendant   has pleaded and, if any of such offenses

are felonies, may thereby be deprived of certain rights, such as the right to vote,

to hold public office, to serve on a jury, or to have possession of firearms.




Defendant's Initials -*?<:.                 15
         11.     Factual Basis

                 Defendant is pleading guilty because defendant is     in fact guilfy.

The defendant certifies that defendant does hereby admit that the facts set fonh

below are ffue, and were this case to go to ffial, the United States would be able

to prove those specific facts and others beyond a reasonable doubt.

                 In   early March 20t8, ATF Agents            in Tennessee received
information that an individual in Sweden was exporting fully-automatic lower

receivers into the United States. The Agents completed a conffolled purchase         of

a fully-automatic lower receiver from the Swedish individual. Agents then

discovered that several packages were inbound from the Swedish individual to

the United States. One of those packages was addressed to a fake name          -   Jose

Valdes   -   at the defendant's address in Bonita Springs,   FL. The defendant owned

or possessed a significant number of firearms.

                 Agents obtained emails between the defendant and the Swedish

individual. The emails anangedfor the sale and shipment of two fully-automatic

machine gun lower receivers from the Swedish individual to the defendant. The

email communications discussed the details of the transaction itself, to include

pricing, pictures of the lower receivers, and best methods to conceal the items

from detection because of the illegal nature of the package's contents. Those

communications involved labelling the package as "spare parts," the fact that the




Defendant's Initials      --fl                 16.
items were "regvlated" needed to be "registered" in the United States, the    "full

auto function", and the "repercussion[s] of such a silly part" in the United States

being "as serious as a murder charge."

             In late July 2018, pursuant to the lawful execution of a valid search

warrant, agents discovered that the package addressed and sent to the defendant

from Sweden contained an H&K fully-automatic lower machinegun receiver,

and an M16 A1 fully-automatic lower machinegun receiver. The package had

been sent from Stockholm, Sweden,        in early July 2018. The defendant had

visited the US Post Office in Bonita Springs, Florida multiple times in July 2018,

andhad inquired about his package from Sweden in the name of "Jose Valdes."

The defendant left his identification at the Post Office and requested to be

contacted about the package. He had also used the tracking number to ffack the

package, online, on an almost-daily basis towards the end of July, and searched

the postal terms frequently to determine the location and delivery of the package.

His intemet search history on his phone is also replete with searches for the

Swedish individual,    H&K lowers, M16 A1 lowers, and the regulations that
govern firearms.

             On August 1, 2018, a controlled delivery of the package occurred

at the defendant's residence. Agents also conducted a subsequent search of the

defendant's home and vehicle after the conffolled       delivery. In one of    the




Defendant's Initials   --K:                T7
defendant's vehicles, agents located a silencer of unknown make, model, and

serial number. The silencer meets the statutory definition of "fnearm" under 18

U.S.C.   $ 5845,   and   it   was not registered to the Defendant in the National

Firearms Registration and Transfer Record. The defendant also knew that the

silencer was,   in fact, a silencer.

                Agents interviewed the defendant during the execution of the

search   warrant. The defendant confirmed that he was the recipient of the
package, and that it was shipped to "Jose Valdes." The defendant also confirmed

that he owned the silencer, which was also found in the trunk with paperwork    of

the defendant, and the defendant's other belongings.

                Finally, agents interviewed the Swedish individual. He indicated

that he knew the defendant's name, physical address, and email address. The

Swedish individual confirmedthatthe defendant had purchased firearms from

him two occasions. The Swedish individual confirmed this sale in particular,

and stated that the defendant wanted the packages labelled as "lamp parts."

                The defendant knowingly imported the H&K and M16 A1 lower

receivers into the United States, and the receivers meet the statutory definition

of afirearm. The afforney general did not authorize the importation of the

firearms.




Defendant's Initials
                          .'%--               18
      12.     Entire Agreement

              This plea agreement constitutes the entire agreement between the

govemment and the defendant with respect to the aforementioned guilty plea

and no other promises, agreements, or representations exist or have been made

to the defendant or defendant's attorney with regatdto such guilty plea.

      13.     Certification

              The defendant and defendant's counsel certif,/ that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understan{Eitp terms.

      DATED this )
                  rl^         dav of
                                    durr
                                               2019.
                                       /6nd,
                                                    MARIA CHAPA LOPEZ
                                                    United States Attorney


 '-'S*--<:<)"{Z'----^                                           '. 6t-n
Jesus Orlando Amador, Jr.                                  D. Schmitz
Defendant




Attorney for Defendant                                 istant United States Attorney
                                                    Chief, Fort Myers Division




Defendant's   Initials' Z'4                    t9
